Citation Nr: 0322809	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for dental disorders other 
than those affecting teeth 23, 25, and 26.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.

This appeal came before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied service connection for dental 
disorders.

In May 2001, the Board issued a decision denying service 
connection for dental disorders for the purpose of obtaining 
VA dental treatment.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In September 2001, the veteran and the VA Office of General 
Counsel filed a joint motion to the Court to vacate the 
Board's May 2001 decision, and to remand the case for 
readjudication in accordance with the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002).  Later in September 2001, 
the Court granted the joint motion, thereby vacating the 
Board's May 2001 decision and remanding the case for 
readjudication.

In a September 2002 decision, the Board granted service 
connection for disorders affecting teeth 23, 25, and 26.

Also in September 2002, the Board undertook additional 
development on the issue of service connection for any dental 
disorders other than those affecting teeth 23, 25, and 26.  
In particular, the Board sought to schedule the veteran for a 
VA dental examination.

In a decision dated March 17, 2003, the Board denied the 
veteran's claim for service connection for dental disorders 
other than those affecting teeth 23, 25, and 26.  At the time 
the Board issued the decision, the Board noted that the 
veteran had failed to report for a VA dental examination 
scheduled in February 2003.  In the absence of the 
information about the veteran's dental condition for which 
the Board had sought an examination, the Board concluded that 
the preponderance of the evidence was against service 
connection for dental disorders other than those affecting 
teeth 23, 25, and 26.

In May 2003, the veteran submitted documentation that his 
February 2003 VA dental examination had not been performed 
because, due to inclement weather, a dentist was not 
available to examine him.  A VA health care employee 
indicated that the veteran did attend a rescheduled VA dental 
examination in March 2003.  The report of the March 2003 
examination has been associated with the veteran's claims 
file.

The Board has vacated its March 2003 decision.  The case is 
now before the Board to consider de novo the claim for 
service connection for dental disorders other than those 
affecting teeth 23, 25, and 26.


REMAND

In September 2002, when the Board undertook further 
development of evidence relevant to the claim on appeal, the 
Board did so through internal Board action, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  New evidence, specifically the report of the March 
2003 VA dental examination, was obtained as a result of the 
Board's actions.  However, in view of the Federal Circuit's 
opinion, the case must be remanded for the following:

1.  The RO should readjudicate the 
veteran's claim for service connection 
for dental disorders other than those 
affecting teeth 23, 25, and 26, taking 
into consideration all of the evidence, 
including the evidence received since the 
RO's most recent action on the issue.

2.  If the benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




